Citation Nr: 1738672	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left hip disability.

2.  Entitlement to service connection for left hip disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to February 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2017, the Veteran testified before the undersigned during a Board hearing held by videoconference.  A copy of the hearing transcript has been associated with the claims file. 

This appeal has been advanced on the Board's docket due to the Veteran's advanced age, pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The undersigned grants this motion to advance on the docket raised by the Board's Acting Vice Chairman.

The issue of entitlement to service connection for the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the Veteran if any further action is required on her part.  


FINDINGS OF FACT

1.  In a February 1978 rating decision, the RO denied service connection for a left hip condition.  The Veteran was notified of that decision and appeal rights.  She did not appeal the decision.  

2.  New evidence has been associated with the claims file since the February 1978 rating decision which denied service connection for a left hip disability which relates to an unestablished fact necessary to substantiate the claim.    


CONCLUSIONS OF LAW

1. The February 1978 rating decision denying service connection for left hip disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the February 1978 rating decision is new and material and the claim of entitlement to service connection for a left hip disability is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Relevant Law

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, as explained below, two letters have been submitted by the Veteran's treating physicians which support that the Veteran's left hip was aggravated by service.  The claim was denied in February 1978 based, in part, on a lack of competent evidence linking the left hip disorder to active duty.  

Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a left hip service connection.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for left hip disability.  The appeal is granted to that extent only.  


REMAND

The record supports that the Veteran has a congenital dislocation of the left hip.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b) (2016). 

Notably, congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  A defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  Service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations, but not for defects, unless such defect was subject to superimposed disease or injury during military service.  Id.   

The Veteran appeared for a VA examination in October 2013, diagnosing congenital hip dysplasia/dislocation.  The examiner stated that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that it appeared that no significant incidents happened to alter the course of this preexisting medical condition during the Veteran's military service.

The record also contains a January 2013 letter from treating physician Dr. W.B. and an April 2015 letter from treating physician Dr. L.M. which support that the left hip disability was aggravated by service, specifically marching and prolonged standing.  The Veteran has stated consistently that during service she did march and endure prolonged standing.

Remand is required for a clarifying VA examiner's opinion, to address the standards for congenital disability service connection, and to consider fully the positive medical opinions of record and lay statements that marching and prolonged standing aggravated the left hip.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  A VA examiner's opinion should be requested as to the left hip.  Examination of the Veteran is at the examiner's discretion.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

For the Veteran's congenital left hip disability: 

a)  Indicate if the congenital left hip disability constitutes a congenital disease or a congenital defect;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b)  If the examiner determines that a congenital defect is present, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c)  If the examiner determines that a congenital disease is present, opine whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service.

d)  For any acquired left hip disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that it originated during active duty or is in any other way causally related to his active duty service. 

e)  The examiner is asked to specifically discuss the conflicting October 2013 VA opinion with the January 2013 letter from treating physician Dr. W.B. and April 2015 letter from treating physician Dr. L.M. which support that the left hip disability was aggravated by service, specifically march and prolonged standing.  The examiner is also asked to specifically discuss the lay statements, specifically that the Veteran has stated consistently that during service she did march and endure prolonged standing. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 
The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2.  Thereafter, the issue of service connection for left hip disability should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


